[Cite as State v. Cagle, 2020-Ohio-316.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                  )

STATE OF OHIO                                         C.A. No.      19CA0058-M

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
JEFFREY M. CAGLE                                      COURT OF COMMON PLEAS
                                                      COUNTY OF MEDINA, OHIO
        Appellant                                     CASE No.   01CR0476

                                  DECISION AND JOURNAL ENTRY

Dated: February 3, 2020



        CALLAHAN, Presiding Judge.

        {¶1}     Appellant, Jeffrey M. Cagle, appeals an order of the Medina County Court of

Common Pleas that denied his motion to withdraw a no contest plea. This Court affirms.

                                                 I.

        {¶2}     On September 18, 2002, Mr. Cagle pleaded no contest to forcible rape, complicity

to commit forcible rape, pandering sexually oriented matter involving a minor, and endangering

children. The trial court sentenced Mr. Cagle to two mandatory terms of life imprisonment and

two concurrent seven-year prison terms, informed him that postrelease control was mandatory,

classified him as a sexual predator, and notified him of his corresponding registration duties. Mr.

Cagle did not file a direct appeal. In 2015, Mr. Cagle filed a motion to vacate his sentence, but

did so in the context of a different criminal case. See State v. Cagle, 9th Dist. Medina No.

15CA0037-M, 2016-Ohio-5367, ¶ 3. The trial court denied the motion, and this Court affirmed

because we did not have the trial court record that would permit review of his arguments. Id. at ¶
                                                 2


5. On June 19, 2019, Mr. Cagle moved the trial court to set aside his no contest plea and

sentence. The trial court denied the motion, and Mr. Cagle appealed.

                                                II.

                              ASSIGNMENT OF ERROR NO. 1

        THE LOWER COURT COMMITTED PREJUDICIAL ERROR IN IGNORING
        THE CONSTITUTIONAL RIGHT OF EQUAL PROTECTION[.]

                                  ASSIGNMENT OF ERROR NO. 2

        THE LOWER COURT COMMITTED PREJUDICIAL                               ERROR      IN
        ACCEPTING A CONSTITUTIONALLY TAINTED PLEA[.]

        {¶3}   In his first and second assignments of error, Mr. Cagle argues that the trial court

erred by denying his motion to withdraw his guilty plea. Because Mr. Cagle’s assignments of

error fail for the same reason, this Court addresses them together.

        {¶4}   “A motion to withdraw a plea of guilty or no contest may be made only before

sentence is imposed; but to correct manifest injustice the court after sentence may set aside the

judgment of conviction and permit the defendant to withdraw his or her plea.” Crim.R. 32.1.

Postsentence relief under Crim.R. 32.1 is only available in extraordinary cases characterized by

“a fundamental flaw in the plea proceedings resulting in a miscarriage of justice.” State v.

Straley, Slip Opinion No. 2019-Ohio-5206, ¶ 14. Res judicata bars the assertion of claims

against a judgment of conviction in a motion under Crim.R. 32.1 when those claims were or

could have been raised on direct appeal. State v. Ketterer, 126 Ohio St. 3d 448, 2010-Ohio-3831,

¶ 59.

        {¶5}    Mr. Cagle’s motion argued that he should be permitted to withdraw his plea

because aspects of his sentence were incorrect. Mr. Cagle did not file a direct appeal from his

2002 convictions. Nevertheless, the arguments that he raised in his motion to vacate his plea
                                                 3


could have been raised in a direct appeal. Compare State v. Farraj, 8th Dist. Cuyahoga No.

101468, 2015-Ohio-1292, ¶ 13 (alleged sentencing errors in merging allied offenses were barred

by res judicata). Consequently, Mr. Cagle is now barred from raising them under the doctrine of

res judicata. See Ketterer at ¶ 59.

       {¶6}    Mr. Cagle’s assignments of error are overruled.

                                                III.

       {¶7}    Mr. Cagle’s assignments of error are overruled. The judgment of the Medina

County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.



                                                       LYNNE S. CALLAHAN
                                                       FOR THE COURT
                                       4




CARR, J.
HENSAL, J.
CONCUR.


APPEARANCES:

JEFFREY M. CAGLE, pro se, Appellant.

S. FORREST THOMPSON, Prosecuting Attorney, and VINCENT V. VIGLUICCI, Assistant
Prosecuting Attorney, for Appellee.